Abatement Order filed October 8, 2020




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-18-00721-CV
                                     ____________

                          PAMELA G. KOSTAS, Appellant

                                           V.

     CYNTHIA KOSTAS, GEORGIA G. KOSTAS A/K/A GEORGIA G.
        NICHOLAS AND LEGACY TRUST COMPANY, N.A, Appellees


                        On Appeal from Probate Court No 2
                              Harris County, Texas
                          Trial Court Cause No. 454096

                                       ORDER

         On October 5, 2020, appellant notified this court that the parties had reached
an agreement to settle the issues on appeal. Accordingly, we issue the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket until December 7, 2020. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2